PER CURIAM.
Appellee sought and obtained modification of visitation privileges with his four year old son whose custody had been awarded to appellant, the child’s mother. There was no proof that the increased visitation privileges would be in the best interests of the child’s welfare. To the contrary, all of the proof on that issue tended to establish that an increase in appellee’s visitation rights would be detrimental to the child’s welfare. Recognizing the wide discretion vested in the trial judge in matters of this type, we reluctantly conclude that the order enlarging appel-lee’s visitation rights was an abuse of discretion and is therefore reversed.
Reversed.
OWEN and DOWNEY, JJ., and LEE, J. CAIL, Associate Judge, concur.